Case: 11-50050     Document: 00511604593         Page: 1     Date Filed: 09/16/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 16, 2011
                                     No. 11-50050
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

DAVID GLEN METCALF,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                                USDC No. 10-1248


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Government’s motion for summary affirmance is GRANTED.
Appellant concedes his arguments are foreclosed by circuit precedent; to wit:
United States v. Johnson, 632 F.3d 912 (5th Cir. 2011); United States v. Heth,
596 F.3d 255 (5th Cir. 2010); and United States v. Whaley, 577 F.3d 254 (5th Cir.
2009). Appellant also indicates that he raises the arguments for possible
Supreme Court review. The judgment of the district court is SUMMARILY
AFFIRMED.



        *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.